Citation Nr: 9912567	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  98-03 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable disability rating for burn 
scars, right side of face and hands.

2.  Entitlement to an increased disability rating for scar, 
right lower leg, with retained foreign bodies, currently 
evaluated as 10 percent disabling.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
eye condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

INTRODUCTION

The veteran had active military service from May to October 
1965 and from February 1968 to September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied the above issues.


FINDINGS OF FACT

1.  The veteran's claim for a compensable disability rating 
for the scars on his face and hands is plausible, and the RO 
has obtained sufficient evidence for correct disposition of 
this claim.

2.  The burns to the veteran's right side of the face and 
hands have resulted in thinning of the skin that affects less 
than 0.1 square meters of skin.  There are no scars that are 
tender, adherent, ulcerated, depressed, inflamed, or 
disfiguring, or that affect motion of the veteran's hands.

3.  Some of the scars on the veteran's right lower leg were 
previously found to be tender and painful, and there are 
retained shrapnel fragments.  There is no medical evidence 
showing that any of these scars is currently tender or 
painful.

4.  The veteran is currently receiving the maximum schedular 
disability rating for the scar on his right lower leg. 

5.  The RO denied service connection for an eye condition on 
the merits in a January 1983 rating decision.  The veteran 
was notified of this decision in February 1983 and did not 
appeal.

6.  Since January 1983, the following evidence has been 
received:  (1) the veteran's contentions; (2) VA outpatient 
treatment records dated in December 1987, January 1996, and 
February 1997; and (3) reports of VA examinations conducted 
in May 1988 and January 1998.

7.  The evidence received since January 1983 is either 
cumulative, redundent, or not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim for a 
compensable disability rating for his service-connected burn 
scars on the right side of the face and hands, and VA has 
satisfied its duty to assist him in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103 (1998).

2.  The criteria for a compensable disability rating for the 
veteran's service-connected burn scars on the right sides of 
the face and hands have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, and 4.118, 
Diagnostic Code 7802 (1998).

3.  There is no legal basis for a schedular evaluation in 
excess of 10 percent for the veteran's scar on the right 
lower leg with retained foreign bodies.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, and 4.118, 
Diagnostic Code 7804 (1998).

4.  The January 1983 RO rating decision that denied service 
connection for an eye condition is final.  38 U.S.C.A. 
§ 7105(b) and (c) (West 1991); 38 C.F.R. § 3.160(d) (1998).

5.  New and material evidence has not been received, and the 
veteran's claim for service connection for an eye condition 
is not reopened.  38 U.S.C.A. §§ 5108 and 7105 (West 1991); 
38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

During service, the veteran was injured when a shell hit the 
tank he was in.  He sustained superficial second degree burns 
to the dorsum of both hands, covering four percent of the 
surface, and multiple fragment wounds to the right upper 
extremity and right lower extremity with no nerve, artery, or 
bone involvement.  He also incurred second degree burns of 
the face.  

A VA physical examination in February 1970 showed evidence of 
flash burn on the back of the veteran's hands and around his 
face.  These burns had healed without leaving any marked 
scarring, but there was slight increase in redness that was 
of no cosmetic value.  The veteran had three well-healed 
scars on the right forearm that were not tender or adherent.  
The veteran's left hand was heavily calloused indicating that 
he was actively using it in his day-to-day activities.  There 
was no muscle atrophy associated with these wounds.  The 
veteran also had well-healed scars on the right thigh and 
right lower leg, all of which were quite superficial with no 
fascial defects or muscle hernias.  There was one scar on the 
lower leg that was slightly tender to firm palpation.  He had 
full range of motion for the right knee, and the ligamental 
structures were intact and properly functioning.  X-rays 
showed retained metal fragments in the soft tissues near the 
lateral condyle of the right femur, in the soft tissues of 
the posterior compartment of the right calf, and in the soft 
tissues adjacent to the mid-ulnar shaft of the right forearm 
and between the radius and ulna.  

An April 1970 rating decision granted service connection for 
residuals of the wounds to the right lower leg, with 
assignment of a 10 percent disability rating, and scars on 
the right forearm and thigh, with assignment of a zero 
percent disability rating.  In 1982, the veteran filed a 
claim for service connection for residuals of injuries to his 
face and hands.  He also stated that the muscle around his 
right eye jerked a lot and that this should be service 
connected. 

The veteran underwent VA physical examinations in November 
1982.  On the eye examination, he complained of his lids 
twitching when reading.  Examination of the extraocular 
muscles was within normal limits.  Slit lamp examination was 
clear.  Examination of the media and conjunctiva was normal.  
The diagnosis was refractive error.  

On the scar examination, the veteran complained of numbness 
in his hands, which was most prominent when he forcibly used 
his hands handling a wrench as a mechanic.  He indicated that 
he had no residuals from his injuries other than the scars 
and discomfort in the right knee.  Examination of his face 
showed an area approximately 5 x 15 centimeters on the 
lateral aspect of the face on the right.  There was a barely 
discernible change in the consistency of the skin in this 
area.  Examination of the right eye showed that extraocular 
movements were well performed.  There was no unusual muscular 
activity in the lids or movements of the eye.  There was some 
thinning of the skin on the dorsal of both hands, which 
extended down onto the dorsal aspect of the fingers as well.  
There was no evidence of unusual hypertrophy of the scars.  
There was some blanching of the skin over the heads of the 
metacarpal bones at the level of the metacarpophalangeal 
joints.  The skin of the palms was normal.  There were dense 
callousus on the palms, with no evidence of any scarring or 
contracture.  The measurement for the burn areas on the 
dorsum of both hands was 10 x 8 centimeters.  The scars 
extended onto the dorsal aspect of the proximal phalanges and 
measured an average of 2 x 8 centimeters for each of the four 
fingers and 2 x 6 centimeters on the thumb.  There were three 
scars on the dorsal aspect of the right forearm.  The 
uppermost of these scars was approximately 6 centimeters 
distal to the medial epicondyle of the humerus and measured 1 
x 11/2 centimeters.  There was another scar measuring 1 x 1 
centimeter.  There was a third scar at the junction in the 
middle third of the forearm, on the dorsal aspect, which 
measured 11/2 x 1 centimeter.  These scars were supple, and 
there was no evidence of significant underlying soft tissue 
loss.  These forearm scars had an excellent skin quality, 
with no ulceration, hypertrophy, or significant 
abnormalities. 

Examination of the veteran's right lower extremity revealed 
multiple scars on the thigh.  The first of these scars was a 
very visible scar at the junction of the upper and middle 
third of the thigh overlying the tensor fascia lata.  This 
scar measured approximately 1/2 by 1 centimeter.  There was a 
barely palpable loss of underlying soft tissue in this area.  
Distal to this scar at the junction of the upper and middle 
and lower thirds of the thigh on the lateral aspect was a 2 x 
11/2 centimeter scar, which was supple and not adherent.  There 
was modest loss of underlying soft tissue beneath this scar.  
Distal to this, overlying the tendon of the lateral hamstring 
muscles, posterior, laterally, there was a 1 x 1 centimeter 
scar, which was also supple.  There was no evidence of 
adherence or significant underlying soft tissue loss 
identified in this area.  Anteriorly, just lateral to the 
superior margin of the patella, there was a 2 x 1 centimeter 
scar.  This was the site where the veteran stated that he had 
occasional discomfort.  The scar itself was supple without 
adherence.  There was minimal loss of underlying soft tissue.  
Immediately below this scar, just lateral to the lateral 
border of the inferior pole of the patella, was a 2 x 1 
centimeter scar, which was also supple and not adherent.  
There was no significant evidence of underlying soft tissue 
loss.  There was some tenderness on palpation of this scar 
with deep pressure.  Immediately adjacent to the ventral 
lateral border of the patella was a 1 x 1 centimeter scar, 
beneath which there was minimal loss of underlying soft 
tissue.  There was some tenderness to deep pressure in this 
area.  Just anterior to the head of the fibula below the 
knee, there was a 1 x 11/2 centimeter scar, which was also 
supple.  There was no unusual tenderness and no evidence of 
underlying soft tissue loss.  Posterior to this scar, on the 
posterior aspect of the leg just below the popliteal fold, 
there was a 21/2 by 1 centimeter scar, which was mildly 
hypertrophic.  There was only minimal loss of underlying soft 
tissue in this area.  On the lateral aspect of the leg at the 
junction of the upper and middle thirds, there was a 21/2 x 11/2 
centimeter scar in the long axis of the leg.  There was 
significant loss of underlying soft tissue beneath this scar.  
Further examination of the knee revealed no evidence of any 
instability.  There was some complaint of pain on forcible 
lateral flexion of the knee, which was described as a 
"sticking pain."  On the lateral aspect of the leg, there 
were pinpoint-sized areas of discoloration over an area of 
approximately 5 x 5 centimeters just inferior and lateral to 
the knee.  The veteran indicated that occasionally tiny 
fragments of metallic foreign bodies were expressed from the 
small openings.  

A January 1983 rating decision granted service connection for 
burn scars on the face and hands, with assignment of a zero 
percent disability rating, and denied service connection for 
refractive error of the eyes (impaired vision) as a 
constitutionally or developmental abnormality.  The veteran 
was notified of this decision in February 1983.

In December 1987, the veteran requested increased disability 
ratings.  He stated that he had been treated at the VA 
Medical Center (VAMC) in Fayetteville, Arkansas.  The RO 
requested these records, and the only records received were 
dated in December 1987.  It was noted that the veteran had 
areas of broken skin on the left hand and edema, which had 
been present for one year.  Diagnoses included 
dermatophytosis and contact dermatitis.  It was indicated 
later in December 1987 that the rash was much improved, and 
the left hand was healing. 

In May 1988, the veteran underwent a VA physical examination.  
He stated that he was having considerable difficulty with his 
hands, especially his left hand.  The skin became very dry 
and cracked open, sometimes to the point of bleeding.  He had 
been given medication to control this problem at the VAMC in 
Fayetteville, but the present regimen was not entirely 
successful in controlling these problems.  He stated that he 
had no real problems with the skin of his face, with the 
exception of slight papillomatous growths that he sometimes 
cut when shaving.  He indicated that he presently had no 
symptoms from the shrapnel wounds to the right arm.  He 
stated that he continued to have pain in the right knee at 
times.  He developed this pain when working in a squatting 
position or with excessive use.  He continued to notice small 
metallic fragments "working out" from the skin on his right 
lower extremity.

The examination continued to show multiple scars on the 
lateral aspect of the right leg, consistent with scars from 
shrapnel wounds.  The scar in the middle third of the thigh 
in the lateral aspect was slightly recessed with moderate 
loss of underlying soft tissue.  There was minimal loss of 
underlying soft tissue from the scars just above the knee on 
the lateral aspect of the thigh and the scar in the middle 
third of the leg below the knee.  There was no unusual 
tenderness on palpation of any of these scars.  There were 
multiple tiny (1 millimeter) areas of pigmentation over the 
lateral aspect of the upper third of the leg and the lower 
third of the thigh consistent with intracutaneous fragments 
of metal.  Examination of the knee joint itself showed some 
discomfort on hyperextension of the knee and pain on deep 
pressure on the lateral aspect of the knee overlying the 
lateral collateral ligament.  There was no evidence of fluid 
in the joint.  Range of motion was well within normal limits, 
and the veteran had generalized tenderness on extremes of 
motion. 

Examination of the veteran's right upper extremity showed 
that all the scars were supple with no significant loss of 
underlying soft tissue.  The veteran had good range of motion 
in the wrist, hand, and elbow.  There was some depigmentation 
of the skin over the metacarpal phalangeal joints and on the 
dorsum of the fingers of the right hand.  There were no 
contractures or unusual hypertrophy of the skin.  There was 
very slight cracking of the skin on the palmar aspect of the 
thumb.  The veteran had normal range of motion with intrinsic 
movements of the hand.  It was noted that the veteran was 
left-handed dominant.  There were obvious fissures in all the 
flexion creases of the palm of the left hand on the medial 
aspect (hypothenar eminence), and this change extended out 
onto the 5th finger.  There was depigmentation with some 
hypertrophy of the skin overlying the dorsum of the hand in 
its distal one-third, as well as over the metacarpal 
phalangeal joints.  There was significant fissuring of the 
skin on the proximal portion of the palm.  There was 
approximately 20 percent limitation of motion and flexion, 
and extension was also limited by approximately 5 percent.  
There was some distortion of the nail on the middle finger of 
the left hand, which had the clinical appearance of a fungal 
infection underlying the fingernail.  Examination of the 
veteran's face showed no significant scarring.  There was no 
area of significant depigmentation.  There was no 
hypertrophy, keloid formation, or deformity of the ear or 
eyelid.  There was very slight thinning of the skin on the 
right side of the forehead.  

A June 1988 rating decision denied increased disability 
ratings.  In January 1997, the veteran filed claims for 
increased ratings, as well as a claim for service connection 
for an eye condition.  He stated that he had been treated for 
these conditions at the VAMCs in Little Rock and Fayetteville 
since 1985.  The VAMC in Little Rock indicated that there 
were no records for the veteran.  The VAMC in Fayetteville 
forwarded medical records dated in January 1996 and February 
1997.  In January 1996, the veteran complained of difficulty 
with close and distant vision.  Examination showed that he 
had defective vision that was correctable to 20/20 
bilaterally.  In February 1997, it was noted that the veteran 
had chronic dermatitis on the left hand.

A July 1997 rating decision denied increased disability 
ratings for the veteran's service-connected scars and found 
that he had not submitted new and material evidence to reopen 
his claim for service connection for an eye condition.  In 
January 1998, the veteran underwent a VA physical 
examination.  He stated that after his inservice injury, he 
developed a scaling eruption of the hands that had not 
cleared.  He had been treated for this since then with a 
salve.  He had not seen a dermatologist, but his doctor had 
called a dermatologist to discuss the case, and the veteran 
was then given what might have been a topical steroid with 
occlusion.  The scars were sometimes accompanied by small 
subcutaneous palpable masses, which were apparently foreign 
body material from retained shrapnel.

Upon examination, the veteran had dry skin on the right palm 
and a hyperkeratotic eruption involving the palm up to the 
wrist in a glove-like distribution on the left hand.  Two 
nails on the left hand were dystrophic.  KOH examination of 
the skin of the hand was positive.  The scars on the 
veteran's right arm and thigh were old and well healed.  The 
scars were not extensive.  The veteran had a T-rubrum 
infection, or at least chronic dermatophytosis, of the left 
hand.  While this condition would respond to systemic 
treatment as a general rule, it usually did not respond to 
topical treatment.  Diagnoses included several relatively 
small scars from old shrapnel injuries of the right leg and 
the right arm.

In his substantive appeal, the veteran stated that both his 
hands would crack open and bleed.  He indicated that his 
doctors could not clear up this condition.  He stated that he 
had pain in his hands, and he submitted a telegram showing 
that his arms and hands were burned in the inservice injury.


II. Legal Analysis
Increased rating claims

A. Burn scars, right side of face and hands

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this case, the veteran has complained of 
increased pain from the scars on his hands.  Therefore, he 
has satisfied the initial burden of presenting a well-
grounded claim.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
appellant's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the RO provided the veteran an appropriate VA 
examination.  There is no indication of relevant medical 
records that have not been associated with the claims file.  
Sufficient medical evidence is of record to properly evaluate 
the veteran's service-connected disabilities.  Therefore, no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 
Vet. App. 90 (1990).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991). Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1 and 4.2 (1998); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  It is also necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2 (1998), and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (1998).  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  

Under Diagnostic Codes 7800 through 7805, scars are rated 
according to the location, type, characteristics, or, if none 
of the specific criteria apply, according to limitation of 
function of the affected part.  The veteran's burn scars on 
the right side of the face and hands are now evaluated as 
noncompensable under Diagnostic Code 7802.  Diagnostic Codes 
7801 pertains to scars that result from third-degree burns, 
and Diagnostic Code 7802 pertains to scars that result from 
second-degree burns.  The veteran's service medical records 
showed that he incurred second-degree burns to the face and 
dorsum of the hands. 

Under Diagnostic Code 7802, a 10 percent disability rating is 
warranted where the scarred area or areas approximates one 
square foot.  Ratings for widely separated areas, as on two 
or more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined.  

The current VA examination did not even note the area from 
the burn scar on the veteran's face.  The second-degree burns 
to the veteran's face resulted in thinning of the skin.  The 
prior medical evidence indicated that this covered an area on 
the right side of his face from the level of the outer 
canthus of the eye to the area immediately below the lower 
eyelid and measured 5 x 15 centimeters.  The burn scars on 
the veteran's dorsum of both hands have also resulted in some 
thinning of the skin on the dorsum of both hands, which 
extends onto the dorsal aspects of the fingers.  His service 
medical records indicated that approximately four percent of 
the area on the dorsum of both hands was burned.  The prior 
medical evidence indicated that the affected areas measured 
10 x 8 centimeters on the dorsum of both hands, 2 x 8 on the 
dorsum of the four fingers, and 2 x 6 on the thumb.  

Neither area of thinned skin on the veteran's face or hands 
is extensive.  Totaling up the affected areas on the 
veteran's hands and face, as listed above, the burn scars 
cover approximately 387 square centimeters of skin on the 
face, dorsum of the hands, and dorsum of the fingers.  
Converting that amount to meters, the affected areas total 
.0387 square meters (100 centimeters = 1 meter; 10000 
centimeters = 1 square meter; 387/1000 = 0.0387).  Therefore, 
since the affected areas from the veteran's second-degree 
burns do not approximate the 0.1 square meter required for a 
10 percent disability rating, the preponderance of the 
evidence is against the claim for a compensable disability 
rating under Diagnostic Code 7802.  In every instance where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (1998).

The Board has considered all other potentially applicable 
diagnostic codes.  Diagnostic Code 7800 pertains to scars 
located on the head, face, or neck, and a 10 percent 
disability rating requires a moderate, disfiguring scar in 
one of these locations.  Although the veteran's inservice 
burns affected the right side of his face, the medical 
evidence does not suggest that this had resulted in any 
disfigurement.  Diagnostic Code 7803 provides a 10 percent 
disability rating for superficial scars that are poorly 
nourished with repeated ulceration.  There is no medical 
evidence showing ulceration of any of the scars on the 
veteran's face or hands.  Diagnostic Code 7804 provides a 10 
percent disability rating for superficial scars that are 
tender and painful on objective demonstration.  There is no 
objective medical evidence showing that any of the scars on 
the veteran's face or hands are tender or painful. 

Diagnostic Code 7805 provides for evaluation on the basis of 
limitation of function of the affected part.  38 C.F.R. 
§ 4.118 (1998).  There are no diagnostic codes pertinent to 
limitation of function of the face.  The diagnostic codes 
applicable to limitation of function of the hand regard 
limitation of individual fingers under Diagnostic Codes 5224 
through 5227.  38 C.F.R. § 4.71a (1998).  However, there is 
no medical evidence indicating that the veteran has any 
limitation of motion of either hand or any fingers as a 
result of the inservice burns. 

Therefore, the medical evidence does not show that the 
criteria for a compensable disability rating under any other 
diagnostic codes have been met.  The Board has considered the 
requirement of 38 C.F.R. § 4.3 to resolve any reasonable 
doubt regarding the current level of the veteran's disability 
in his favor.  However, the objective medical evidence does 
not create a reasonable doubt regarding the current level of 
his disability from the burn scars on his face and hands.  
These injuries have healed, resulting in thinning of the 
skin, with no other abnormalities or limitations.  There is 
absolutely no evidence of impairment in earning capacity 
because of any of these scars.  The veteran has not received 
any outpatient treatment for these scars.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
assignment of a compensable disability rating for the 
veteran's service-connected burn scars, right side of the 
face and hands. 

The veteran maintains that he is entitled to a compensable 
disability rating for the cracking and bleeding of his palms 
as a residual of the inservice burns.  The medical evidence 
shows diagnoses of dermatophytosis and contact dermatitis, 
and no medical professional has indicated that these 
conditions have resulted from the inservice burns.  Moreover, 
the veteran's service medical records specifically indicate 
that he incurred burns to the dorsum (i.e., back) of both 
hands, and there is no indication of any injury to his palms.  
He did not complain of these symptoms until 18 years after 
his separation from service, and at that time, he indicated 
that these symptoms did not begin until 1986.  Therefore, the 
cracking and bleeding of the veteran's palms cannot provide 
the basis for assignment of a compensable disability rating.

B. Scar on right lower leg with retained foreign bodies

The veteran is already receiving the maximum evaluation under 
the applicable diagnostic criteria for this condition.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (1998).  Diagnostic Code 
7804 provides a single 10 percent rating when superficial 
scars are tender and painful on objective demonstration.  The 
Secretary establishes disability ratings that are intended to 
compensate a veteran for average impairment in earning 
capacity due to a service-connected disorder.  38 U.S.C.A. 
§ 1155 (West 1991).  The assigned 10 percent disability 
rating for these scars encompasses a level of compensation 
for persistent symptoms due to these scars and for any 
impairment in earning capacity due to these symptoms.  There 
is a lack of entitlement under the law to a higher schedular 
evaluation.  In this case, the facts are not in dispute, and 
the application of the law to the facts is dispositive.  
Where there is no entitlement under the law to the benefit 
sought, the appeal must be terminated.  See Sabonis v. Brown, 
6 Vet. App. 426, 429-430 (1994).

There are no other diagnostic codes potentially applicable to 
this condition.  None of the other diagnostic codes for 
scars, as discussed above, apply to the scars on the 
veteran's right leg which resulted from shrapnel wounds.  The 
medical evidence indicates that there was no nerve, artery, 
or bone involvement from the shrapnel wounds, so 
consideration under any of these diagnostic codes is not 
warranted.  

The prior medical evidence showed that there was some soft 
tissue loss associated with some of the scars on the 
veteran's right lower leg.  In general, all disabilities, 
including those arising from a single disease entity, are 
rated separately, and all disability ratings are then 
combined in accordance with 38 C.F.R. § 4.25.  However, the 
evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is not allowed.  
38 C.F.R. § 4.14 (1998).  The United States Court of Appeals 
for Veterans Claims (formerly known as the United States 
Court of Veterans Appeals) (hereinafter, "the Court") has 
held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity".  Brady v. Brown, 4 Vet. App. 203, 206 (1993) 
(interpreting 38 U.S.C.A. § 1155).  This would result in 
pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  
The Court has acknowledged, however, that a veteran may have 
separate and distinct manifestations attributable to the same 
injury, which should be compensated under different 
diagnostic codes.  Fanning v. Brown, 4 Vet. App. 225, 230 
(1993).

Guidance is given under the rating schedule for evaluating 
muscle disabilities as slight, moderate, moderately severe, 
or severe.  38 C.F.R. § 4.56 (1998).  The cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 3.56(c) (1998).  Slight disability of muscles is indicated 
if the objective findings include minimal scar; no evidence 
of fascial defect, atrophy, or impaired tonus and there is no 
impairment of function.  Moderate disability is characterized 
by some loss of deep fascia or muscle substance or impairment 
of muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  Moderately severe 
disability requires indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with the sound side and tests of strength 
and endurance compared with the sound side demonstrating 
positive evidence of impairment.  Severe disability requires 
ragged, depressed and adherent scars; loss of deep fascia or 
muscle substance or soft flabby muscles in the wound area; 
and severe impairment on tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side.  

Slight impairment of Muscle Group XI (posterior and lateral 
crural muscles and calf muscles) or Muscle Group XII 
(anterior muscles of the leg) warrants a noncompensable 
evaluation.  Moderate impairment would be required for a 10 
percent evaluation, and moderately severe impairment would be 
required for a 20 percent evaluation.  Severe impairment 
would warrant a 30 percent evaluation.  See 38 C.F.R. § 4.73, 
Diagnostic Codes 5311 and 5312 (1998).  It is possible that 
symptomatology due to muscle impairment could be considered a 
separate and distinct residual of the inservice shrapnel 
wounds than the symptomatology from the tender scars, and the 
veteran could receive a separate disability rating for such 
symptoms without violating the provisions of 38 C.F.R. 
§ 4.14.  However, the veteran has not met the criteria for a 
minimum disability rating under either Diagnostic Code 5311 
or 5312, which is moderate impairment.  The disability does 
not meet the criteria for classifying it as moderate, which 
requires loss of deep fascia or muscle substance, loss of 
muscle power, or lower threshold of fatigue.  The veteran 
does not have any of these symptoms.  Accordingly, these 
diagnostic codes do not provide the basis for an increased 
rating. 

Service connection for eye condition

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  38 C.F.R. § 3.104(a) (1998).  Such a 
decision is not subject to revision on the same factual basis 
except by a duly constituted appellate authority.  Id.  The 
veteran has one year from notification of a decision of the 
agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if a NOD is not filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d) and 20.302(a) (1998).

In a January 1983 rating decision, the RO denied, on the 
merits, the veteran's claim for service connection for an eye 
condition.  A letter from the RO, advising the veteran of 
that decision and of appellate rights and procedures, was 
issued in February 1983.  The veteran did not appeal this 
decision; therefore, it is final.  38 U.S.C.A. § 7105 (West 
1991).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, No. 97-1534 (U.S. Vet. App. Feb. 17, 1999).  First, 
it must be determined whether the evidence submitted by the 
claimant is new and material.  Second, if new and material 
evidence has been presented, it must be determined, 
immediately upon reopening the claim, whether the reopened 
claim is well grounded pursuant to 38 U.S.C. § 5107(a) based 
upon all the evidence and presuming its credibility.  The 
United States Court of Appeals for Veterans Claims (formerly 
known as the United States Court of Veterans Appeals) 
(hereinafter, "the Court") concluded in Elkins that the 
Federal Circuit in Hodge effectively "decoupled" the 
relationship between determinations of well-groundedness and 
of new and material evidence by overruling the "reasonable-
possibility-of-a-change-in-outcome" test established by 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  There is no 
duty to assist in the absence of a well-grounded claim.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also 
Winters v. West, No. 97-2180 (U.S. Vet. App. Feb 17, 1999).  
Third, if the reopened claim is well grounded, VA may 
evaluate the merits of the claim after ensuring that the duty 
to assist under 38 U.S.C. § 5107(b) has been fulfilled.

In the rating decision on appeal, the RO adjudicated this 
issue according to the definition of material evidence 
enunciated in Colvin ("a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome" of the final 
decision).  The Federal Circuit in Hodge declared this 
definition of material evidence invalid.  Therefore, the 
determination as to whether the veteran has submitted new and 
material evidence to reopen this claim will be made pursuant 
to the definition of new and material evidence contained in 
38 C.F.R. § 3.156(a), as discussed above.  No prejudice to 
the veteran results from the Board's consideration of this 
claim.  He was provided notice of the applicable laws and 
regulations regarding new and material evidence, including 
38 C.F.R. § 3.156.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Furthermore, the Board's review of this claim under 
the more flexible Hodge standard accords the veteran a less 
stringent "new and material" evidence threshold to 
overcome.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1998).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).  Generally, a well-grounded claim is a 
"plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  In order to be well grounded, a claim 
for service connection must be accompanied by supporting 
evidence that the particular disease, injury, or disability 
was incurred in or aggravated by active service; mere 
allegations are insufficient.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610-611 (1992); Murphy, 1 Vet. App. at 81. 

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps, 
126 F.3d at 1468; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); aff'd 78 F.3d 604 (Fed.Cir. 1996) (table).  This 
third element may be established by the use of statutory 
presumptions.  Caluza, 7 Vet. App. at 506.  Truthfulness of 
the evidence is presumed in determining whether a claim is 
well grounded.  Id. at 504.

The evidence received subsequent to January 1983 is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Since the January 1983 rating 
decision, the following evidence has been received:  (1) the 
veteran's contentions; (2) VA outpatient treatment records 
dated in December 1987, January 1996, and February 1997; and 
(3) reports of VA examinations conducted in May 1988 and 
January 1998.

To the extent that the veteran contends that he currently has 
an eye condition that was incurred during service, this 
evidence is not new.  He has not submitted any new 
contentions regarding this condition; he has merely, at best, 
repeated his prior assertions.  This evidence is cumulative 
of evidence associated with the claims file at the time of 
the January 1983 rating decision and is not new for purposes 
of reopening a claim.

To the extent that the VA outpatient records show complaints 
of or treatment for refractive error of the eyes, this 
evidence is not new.  A diagnosis of refractive error was of 
record at the time of the January 1983 rating decision.  
Therefore, this evidence is cumulative of evidence previously 
associated with the claims file and is not new for purposes 
of reopening a claim.

The rest of the evidence submitted since January 1983, as 
discussed above, is new in that it was not previously of 
record.  It is necessary, therefore, to decide if this 
evidence is material.  To be material, it must tend to prove 
the merits of each essential element that was a basis for the 
prior denial.  Therefore, in order to be material, there 
would have to be competent evidence tending to show that the 
veteran currently has an eye condition as a result of a 
disease or injury incurred during his period of military 
service.  

With respect to the diagnosis of refractive error of the eyes 
(impaired vision), refractive error of the eye is not a 
disease or injury within the meaning of applicable law.  See 
38 C.F.R. § 3.303(c) (1998).  As refractive error of the eye 
is not, by law, a disease or injury, it requires more than an 
increase in severity during service in order to warrant a 
grant of service connection.  There is a lack of entitlement 
under the law to service connection for refractive error of 
the eye, unless the evidence shows that it was subject to a 
superimposed disease or injury during military service that 
resulted in increased disability.  See VAOPGCPREC 82-90 
(O.G.C. Prec. 82-90).

None of the new evidence is material.  First, the VA 
examination reports contained no information pertinent to an 
eye condition.  Second, the VA outpatient treatment records 
showed continued treatment for refractive error of the eyes.  
There is no medical evidence showing any additional chronic 
eye disorders.  There is also no medical evidence indicating 
that the veteran incurred a superimposed disease or injury 
during military service that resulted in a decrease in visual 
acuity.

The veteran's contentions that he has an eye condition as a 
result of his military service are neither material nor 
competent evidence.  There is no evidence that he possesses 
the requisite medical knowledge to render a probative opinion 
on a matter requiring medical expertise.  See Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995); Robinette, 8 Vet. App. 
at 74; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Accordingly, the Board finds that the evidence received 
subsequent to January 1983 is not new and material and does 
not serve to reopen the veteran's claim for service 
connection for an eye condition.  38 U.S.C.A. §§ 5108 and 
7105 (West 1991); 38 C.F.R. § 3.156(a) (1998).


ORDER

1.  Entitlement to a compensable disability rating for burn 
scars, right side of face and hands, is denied.

2.  There being no entitlement under the law to a higher 
schedular evaluation, entitlement to a disability rating in 
excess of 10 percent for scar, right lower leg, with retained 
foreign bodies, is denied.

3.  As new and material evidence has not been received to 
reopen the veteran's claim for service connection for an eye 
condition, this claim is not reopened, and the appeal is 
denied.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals



 

